Mr. Presiding Justice Denis E. Sullivan specially concurring: I concur in the conclusion reached in the foregoing opinion, but not with all the views therein expressed. I do not believe any particular sections of the constitution need be considered in deciding the question before us. The relator admitted in his briefs filed in this court and in his oral argument by counsel that he was a defaulter to the extent of $335,000, said sum being moneys which came into his hands by virtue of his former office. This defalcation did not become known until after his election as county treasurer. It is to be noted that chapter 36, par. 15, sec. 15, Illinois State Bar Stats. 1935, Jones Ill. Stats. Ann. 35.17, is a portion of an act entitled, “An Act to revise the law in relation to county treasurer,” yet the language employed in this paragraph of the act is very broad and inclusive. I have in mind the rule- that a grant of power to a municipal body should be strictly construed, but the manifest purpose of this section is to give to the board of county commissioners a supervisory power over the revenues of the county to insure the safety of such funds at all times. I am of the opinion that the intent and purpose of the legislature as set forth in chapter 36, par. 15, sec. 15, Ill. State Bar Stats. 1935, was also to give to the board of county commissioners power and authority to investigate the acts and conduct of the county treasurer in safeguarding the public funds entrusted to his care. The best guide as to the future is the experiences of the past. The board had good reason to be concerned about the safety of the funds in the custody of the county treasurer and into whose care said funds should continue to be entrusted. In that regard they had the right to consider the acts of the county treasurer both past and present in relation to his handling of public funds, as well as to consider the possible future danger to public moneys which would come into his hands. In other words, I do not think the power vested in the county board by the legislature was intended to be used merely as a corrective measure, but I believe it ivas intended that it also be used as a preventive measure to avert future loss of public moneys when danger to same was apparent. In the case of People v. Gill, 364 Ill. 344, which is the instant case, the Supreme Court is referring this case to the Appellate Court asked this question: “Did the legislature empower the county board of Cook county to remove a county treasurer from that office for defaults alleged to have occurred in connection with his prior office of county clerk and independent of his office as county treasurer?” My answer to that query is — Yes. Therefore, if the county board believed that, in order to safely guard present and future public revenues in the offic.e of the county treasurer and that this could only be accomplished by the removal of the county treasurer — which the record justified — I feel that the act as passed by the legislature is broad enough to authorize the action taken by the board of county commissioners.